COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
                                           NO. 2-08-364-CV
      
IN RE OLSHAN FOUNDATION REPAIR                                         RELATORS
COMPANY, LLC AND OLSHAN FOUNDATION
REPAIR COMPANY OF DALLAS,
LTD.                                                     
                                                                                                           
                                                  ------------
                                       ORIGINAL
PROCEEDING
                                                  ------------
                                  MEMORANDUM
OPINION[1]
                                                  ------------
The
court has considered relators=
petition for writ of mandamus and motion for emergency relief and is of the
opinion that relief should be denied. 
Accordingly, relators=
petition for writ of mandamus and motion for emergency relief are denied.
Relators
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL: 
GARDNER, J.; CAYCE, C.J.; and DAUPHINOT, J.
 
DELIVERED: 
October 2, 2008  




    [1]See
Tex. R. App. P. 47.4.